NONPRECEDENTIAL DISPOSITION
                                   To be cited only in accordance with
                                            Fed. R. App. P. 32.1



                 United States Court of Appeals
                                          For the Seventh Circuit
                                          Chicago, Illinois 60604

                                         Submitted April 13, 2011*
                                          Decided April 14, 2011

                                                  Before

                                    MICHAEL S. KANNE, Circuit Judge

                                    DIANE S. SYKES, Circuit Judge

                                    JOHN DANIEL TINDER, Circuit Judge

No. 10‐2859

CHRISTOPHER LEE,                                       Appeal from the United States District
     Plaintiff‐Appellant,                              Court for the Northern District of Illinois,
                                                       Eastern Division.
       v.
                                                       No. 09 C 3273
TYLER PRICE and DOUGLAS YORKE,
     Defendants‐Appellees.                             George W. Lindberg,
                                                       Judge.

                                           O R D E R
        Christopher Lee, represented by counsel, sued two Illinois state troopers, claiming
that they violated his constitutional rights during a routine traffic stop by questioning him
for too long and conducting an unreasonable search. See 42 U.S.C. § 1983. The troopers
moved to dismiss on the grounds that their questions did not prolong the stop
unreasonably and that the search was consensual. The district court agreed and dismissed
Lee’s suit.



       *
          After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).  
No. 10‐2859                                                                                 Page 2

        That order was entered on April 7, 2010, and Lee had until May 7, 2010, to file a
notice of appeal. See FED. R. APP. P. 4(a)(1)(A). Instead, on May 7 he filed a pro se motion
under Federal Rule of Civil Procedure 60(b) asking the district court to “rehear” the case “in
its entirety.” He also requested leave to amend his complaint. Four days later, on May 11,
the court struck Lee’s motion because he was still represented by appointed counsel. The
court did not realize, however, that counsel had moved to withdraw the day before, in part
because Lee intended to file his pro se motion. Then on June 7, with appointed counsel now
out of the picture, Lee refiled his Rule 60(b) motion, along with a motion requesting an
extension of time to file a notice of appeal from the April 7 dismissal. The district court
promptly denied the Rule 60(b) motion but on July 28 extended the deadline for Lee to file a
notice of appeal. The court attributed Lee’s failure to meet the appeal deadline to a
disagreement with former counsel about what action, if any, to take after receiving the April
7 decision. The judge reasoned that the disagreement constituted good cause for Lee’s delay
and also allowed counsel’s inaction to be characterized as excusable neglect. See FED. R. APP.
P. 4(a)(5)(A)(ii).
 
        Lee then filed a notice of appeal from the April 7 order, and in this court he contends
that the district judge erred in dismissing his lawsuit. His argument, though, is premised
not on the allegations in the complaint that was dismissed, but on new and contradictory
facts alleged in the proposed amended complaint he tendered with his Rule 60(b) motion.
One difference, for example, is that Lee alleges in his proposed complaint that he consented
to the search only after it was over. Lee assumes that he can rely on this proposed complaint
and that we can review it. But his only notice of appeal is from the April 7 decision and does
not bring up for review the order denying the Rule 60(b) motion; a second notice of appeal
would have been necessary to challenge that decision. Sosebee v. Astrue, 494 F.3d 583, 590
(7th Cir. 2007); Goffman v. Gross, 59 F.3d 668, 672‐73 (7th Cir. 1995).
 
        Even if we could review the Rule 60(b) decision, we would not conclude that the
district court abused its discretion in refusing to accept Lee’s proposed complaint. Rule
60(b) is an extraordinary remedy, not a vehicle for amending a complaint. See FED. R. CIV. P.
60(b); Helm v. Resolution Trust Corp., 84 F.3d 874, 876‐77, 879‐80 (7th Cir. 1996). Moreover,
amendment would have been futile because Lee could not draft a complaint capable of
withstanding scrutiny under Federal Rule of Civil Procedure 12(b)(6). See, e.g., Soltys v.
Costello, 520 F.3d 737, 743 (7th Cir. 2008); Vargas‐Harrison v. Racine Unified Sch. Dist., 272 F.3d
964, 974‐75 (7th Cir. 2001). In his proposed complaint, he acknowledges that he was pulled
over for speeding, so there is no question that the stop itself was justified by probable cause.
See Arkansas v. Sullivan, 532 U.S. 769, 771 (2001); Whren v. United States, 517 U.S. 806, 809‐10
(1996); United States v. Willis, 61 F.3d 526, 530 (7th Cir. 1995). Trooper Tyler Price, a
defendant in this litigation, asked for Lee’s license and proof of insurance. Lee handed over
his Texas driver’s license, a rental‐car agreement as proof of insurance, and—by accident, he
No. 10‐2859                                                                                Page 3

says—his Texas license to carry a concealed handgun. When Price returned to his squad car
to check Lee’s criminal history, he was told that the rental agreement had expired two days
earlier. It’s a crime in Illinois to drive without insurance. 625 ILCS 5/3‐707(b). Price told Lee
that the rental agreement had expired, but Lee insisted it was good until the next day. Price
went back to his car and tried calling the rental company for verification, but its offices were
closed. He then approached Lee and asked if he had any weapons. Lee pointed to a green
bag in the rear seat and said it contained two unloaded guns and that he had bullets in the
“far back.” Price directed Lee to exit the car and patted him down. Meanwhile, Trooper
Douglas Yorke, the other defendant in this litigation, arrived with a third officer. They
searched Lee’s car, opened the green bag, and found a loaded .44 magnum revolver. Lee
was arrested for unauthorized use of a weapon and ticketed for speeding.

        This account, as described by Lee, does not even hint at police misconduct. As soon
as Trooper Price made contact with Lee, he was handed an out‐of‐state license to carry a
concealed firearm. Price would have been remiss in not asking Lee if he had guns in the car,
see People v. Ross, 682 N.E.2d 87, 90 (Ill. App. Ct. 1997) (explaining that police officer who
was handed gun permit by motorist during routine traffic stop could reasonably assume
that motorist was armed and ask about guns), though the inquiry would have been
innocuous during a stop for speeding even without any suspicion, United States v. McBride,
No. 10‐2094, 2011 WL 855845, at *2 (7th Cir. Mar. 14, 2011); United States v. Childs, 277 F.3d
947, 954 (7th Cir. 2002) (en banc). And when Lee—who was not in Texas anymore—pointed
out guns in a bag in the passenger compartment, Trooper Price had probable cause to arrest
him for unlawful use of a weapon and to search the car for evidence. In Illinois it is a crime
to have access in a car to a gun that is operable unless the weapon is in a case unloaded. 720
ILCS 5/24‐1(a)(4); People v. Paris, 692 N.E.2d 848, 854 (Ill. App. Ct. 1998); People v. Rodriguez,
684 N.E.2d 128, 134 (Ill. App. Ct. 1997); People v. Bolling, 537 N.E.2d 1100, 1102‐03 (Ill. App.
Ct. 1989). No exception is made in § 5/24‐1 for travelers who are licensed by their home state
to have a firearm at hand. See 720 ILCS 5/24‐2; see also 18 U.S.C. § 926A (authorizing
transportation of firearm across state lines in vehicle only if gun is unloaded and
inaccessible from passenger compartment). Thus, the amended complaint would not have
stated a constitutional violation.

       As to the appeal actually before us, we cannot avoid the issue whether the district
court abused its discretion in granting Lee more time to appeal. See Bowles v. Russell, 551
U.S. 205, 212‐14 (2007); Dexia Credit Local v. Rogan, 602 F.3d 879, 883 (7th Cir. 2010); Garwood
Packaging, Inc. v. Allen & Co., Inc., 378 F.3d 698, 700 (7th Cir. 2004). A district judge may
extend the deadline for filing a notice of appeal upon finding excusable neglect or good
cause. FED. R. APP. P. 4(a)(5)(A)(ii); Marquez v. Mineta, 424 F.3d 539, 541 (7th Cir. 2005). Here
the court reasoned that Lee had good cause for missing the deadline because his
disagreement with former counsel had thwarted a timely motion for reconsideration under
No. 10‐2859                                                                               Page 4

Federal Rule of Civil Procedure 59(e), which in turn would have tolled the time for
appealing the underlying judgment. FED. R. APP. P. 4(a)(4)(A)(iv); York Grp., Inc. v. Wuxi
Taihu Tractor Co., Ltd., 632 F.3d 399, 401 (7th Cir. 2011). But we cannot see how Lee’s debate
with counsel about postjudgment strategy can be viewed as cause, let alone good cause, for
ignoring the appeal deadline. By May 7, 2010, which was the deadline for filing a timely
appeal, Lee had ended his discussions with counsel and taken matters into his own hands.
He could have filed a notice of appeal but instead filed a motion under Rule 60(b). As he
would later concede in his motion for an extension of time, Lee’s choice of the Rule 60(b)
motion over a notice of appeal was strategic, so he was able to distinguish between his
options. He might well have believed that the postjudgment motion would toll the time for
appealing the underlying dismissal, but a Rule 60(b) motion filed more than 28 days after
entry of the judgment does not affect the deadline for filing an appeal, FED. R. APP. P.
4(a)(4)(A)(vi), and a misunderstanding about the effect of a postjudgment motion is not
good cause for missing the deadline to appeal the underlying judgment, see Nicholson v. City
of Warren, 467 F.3d 525, 526 (6th Cir. 2006); Amatangelo v. Borough of Donora, 212 F.3d 776,
779 (3d Cir. 2000). Nor can Lee ask us to construe his Rule 60(b) motion as a notice of
appeal. Even reading the motion liberally, nothing in it suggests that an appeal is what Lee
wanted. See Smith v. Barry, 502 U.S. 244, 248 (1992); Mosley v. Cozby, 813 F.2d 659, 660 (5th
Cir. 1987). 

        The district court also said that Lee deserved more time because, according to the
court, the failure of appointed counsel to file a notice of appeal constituted excusable
neglect. The court explained that “professional considerations” had prevented counsel from
filing a notice of appeal. But a lawyer’s deliberate and purposeful decision not to pursue an
appeal is not neglect at all. Gann v. Smith, 443 F.2d 352, 353 (5th Cir. 1971). Indeed, the
Supreme Court has recognized that neglect in the Rule 60(b) context carries with it the idea
of negligence, not intentional action or inaction. Pioneer Inv. Servs. Co. v. Brunswick Assocs.
Ltd. P’ship, 507 U.S. 380, 393‐94 (1993); Ackermann v. United States, 340 U.S. 193, 198 (1950)
(stating that “free, calculated, deliberate choices” do not justify relief under Rule 60(b)); see
Eskridge v. Cook County, 577 F.3d 806, 810 (7th Cir. 2009) (explaining that deliberate choice to
litigate in state rather than federal court was not “neglect” under Rule 60(b)).

        Ultimately whether the court abused its discretion doesn’t matter. In his brief, Lee
raises no argument challenging the April 7 dismissal of his complaint, so he has waived the
only possible issue we have jurisdiction to review. See FED. R. APP. P. 28(a)(9)(A); Wallace v.
McGlothan, 606 F.3d 410, 421 n.6 (7th Cir. 2010). Although we give Lee some lattitude
because he is proceeding pro se, he still must comply with procedural rules. See McNeil v.
United States, 508 U.S. 106, 113 (1993). Failure to satisfy Rule 28 warrants dismissal of the
appeal. See Anderson v. Hardman, 241 F.3d 544, 545‐46 (7th Cir. 2001).
                                                                                   DISMISSED.